DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This first non-final action is in response to applicant’s original filing of 09/15/2020.
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210286356 A1) in view of Smid (US 20200130676 A1).	Regarding claim 1, Yang discloses a method for autonomously navigating a subject vehicle from among a plurality of vehicles in an environment (see at least abstract), the method comprising: 
executing a navigation routine in response to the transportation scheduling data indicating the subject vehicle is to be moved (see at least paragraphs [0021] and [0098]), wherein the navigation routine includes: 
obtaining location data associated with the plurality of vehicles (see at least paragraph [0022]; [0027]; [0075]); 
identifying a vehicle path for the subject vehicle based on the location data of the plurality of vehicles, the first post-production location, the second post- production location, or a combination thereof (see at least paragraphs [0004]; [0021] and [0051]); 
and instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location (see at least paragraphs [0021], [0030] and [0117]).
	Yang does not disclose determining whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment based on transportation scheduling data associated with the subject vehicle. 
	However, Smid teaches determining whether the subject vehicle is to be moved from a first post- production location to a second post-production location within the environment based on transportation scheduling data associated with the subject vehicle (see at least paragraph [0041]).
	It would be obvious to one of ordinary skill in the art before the effective filing date to use scheduling data, as taught in Smid, in the factory vehicle transfer system disclosed in Yang because both inventions are directed to the autonomous control of a vehicle guided to a parking location. The schedule would aid in transferring multiple autonomous vehicles in a timely and efficient manner either in sequence or in tandem, depending on the operator’s preference.

Regarding claim 10, Yang discloses a method for autonomously navigating a subject vehicle from among a plurality of vehicles in an environment (see at least the abstract), the method comprising: 
obtaining image data from one or more image sensors disposed within the environment and location data associated with the plurality of vehicles (see at least paragraph [0011], [0022]; [0027]; [0057]; [0075]); 
identifing a vehicle path based on the image data, the location data, and a post-production location (see at least paragraphs [0020-0027] and [0051]); 
and instruct the subject vehicle to autonomously travel along the vehicle path to the post-production location (see at least paragraphs [0020-0021] and [0117]).
	Yang does not specifically disclose determining whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment at a departure time based on transportation scheduling data associated with the subject vehicle. 
However, Smid teaches determining whether the subject vehicle is to be moved from a first post- production location to a second post-production location within the environment at a departure time based on transportation scheduling data associated with the subject vehicle (see at least paragraph [0041]).
	It would be obvious to one of ordinary skill in the art before the effective filing date to use scheduling data, as taught in Smid, in the factory vehicle transfer system disclosed in Yang because both inventions are directed to the autonomous control of a vehicle guided to a parking location. The schedule would aid in transferring multiple autonomous vehicles in a timely and efficient manner either in sequence or in tandem, depending on the operator’s preference.

	Regarding claim 19, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 10, with claim 10 being drawn to a method and claim 19 being drawn to a corresponding system.  Moreover, Yang teaches a controller communicably coupled to the one or more image sensors and the plurality of vehicles, wherein the controller is configured to execute a navigation routine at a departure time (see at least paragraphs [0016] and [0020-[0021])

Regarding claims 2 and 11, Yang discloses the location data associated with the plurality of vehicles is obtained from a global navigation satellite system (GNSS) sensor of the plurality of vehicles, a vehicle-to-everything (V2X) communication system of the plurality of vehicles, or a combination thereof (see at least paragraphs [0016] and [0057]).
Regarding claims 3 and 12, Yang discloses the location data associated with the plurality of vehicles is obtained from an indoor positioning system within the environment (see at least paragraph [0011] and [0016]).

Regarding claims 5 and 14, Yang discloses: 
capturing image data of the environment from one or more imaging sensors disposed within the environment (see at least paragraphs [0011], [0019-0020], and [0023]); 
and determining whether an object is present between the first post-production location and the second post-production location based on the image data, wherein identifying the vehicle path for the subject vehicle is further based on a location of the object in response to the object being present between the first post-production location and the second post-production location (see at least paragraphs [0016] and [0060]).

Regarding claim 6, Yang discloses the one or more imaging sensors are disposed on at least one of the plurality of vehicles (see at least paragraphs [0013], [0016], and [0019]).

Regarding claims 7 and 16, Yang discloses instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location further comprises transmitting the vehicle path to the subject vehicle to have the subject vehicle autonomously travel to the second post-production location (see paragraphs [0011], [0014], and [0021]).
Regarding claims 8 and 17, Yang discloses instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location further comprises remotely controlling an operation of the subject vehicle (see paragraphs [0011], [0014], and [0018-0021]).

Regarding claims 9, 18 and 20, Yang does not disclose identifying the vehicle path based on the second post-production location further comprises: 
selecting a parking space from a plurality of parking spaces at the second post-production location based on an availability of the plurality of parking spaces and a departure time associated with the subject vehicle; 
and defining the vehicle path from the first post-production location to the selected parking space.
	However, Smid teaches identifying the vehicle path based on the second post-production location further comprises: 
selecting a parking space from a plurality of parking spaces at the second post-production location based on an availability of the plurality of parking spaces and a departure time associated with the subject vehicle (see at least paragraphs [0004], [0025], and [0030]); 
and defining the vehicle path from the first post-production location to the selected parking space (see at least paragraphs [0004], [0025], and [0030-0032]).
	It would be obvious to one of ordinary skill in the art before the effective filing to incorporate the parking decision and path thereto into the factory vehicle transfer system disclosed in Yang because they are both directed to transferring autonomous vehicles to a final, parked destination. The transferred vehicles in Yang are presumably sent to a resting destination and Smid describes a variety of parking locales where those vehicles are directed to. This allows vehicles to be transferred and kept track of after they have reached their parking destination. 
	
Regarding claim 15, Yang discloses the one or more imaging sensors are disposed on infrastructure elements within the environment (see at least paragraph [0011]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Smid as applied to claims 1-3, 5-12, and 14-20 above, and further in view of Cheng et al. (US 6404506 B1).
Regarding claims 4 and 13, the combination of Yang and Smid does not disclose
the location data associated with the plurality of vehicles is obtained from a laser position system within the environment.
	However, Cheng teaches the location data associated with the plurality of vehicles is obtained from a laser position system within the environment (see at least column 3, lines 24-45 and Figs. 1-6).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the laser detection system of Cheng into the combination of Yang and Smid because they are both directed towards detecting the presence and motion of vehicles traveling through a designated location. This provides the system more data to verify location data associated with a particular vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.C.B./Examiner, Art Unit 3666     
                                                                                                                                                                                                   /ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666